Citation Nr: 9925104	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of right knee post-operative proximal tibial 
osteotomy for correction of genu varum, currently evaluated 
as 10 percent disabling.  

2.  Evaluation of left knee post-operative proximal tibial 
osteotomy for correction of genu varum, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to September 
1996.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  At that time, a single 10 percent 
evaluation was assigned for the veteran's bilateral knee 
disorder.  In a rating action in July 1998, separate 10 
percent evaluations were assigned for both the right and the 
left knee disorders.  Accordingly, the Board will consider 
each knee separately.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for bilateral post-operative proximal 
tibial osteotomy for correction of genu varum to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

FINDINGS OF FACT

1.  Right knee post-operative proximal tibial osteotomy for 
correction of genu varum is currently manifested by painful 
motion no functional impairment.  

2.  Left knee post-operative proximal tibial osteotomy for 
correction of genu varum is currently manifested by painful 
motion and no functional impairment.  


CONCLUSIONS OF LAW

1.  Right knee post-operative proximal tibial osteotomy for 
correction of genu varum is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5263 
(1998).

2.  Left knee post-operative proximal tibial osteotomy for 
correction of genu varum is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5263 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral post-operative 
proximal tibial osteotomy for correction of genu varum is 
worse than the current evaluation contemplates.  

The Board finds that the appellant has submitted evidence, 
which is sufficient to justify a belief that his claim for an 
increased evaluation for bilateral post-operative proximal 
tibial osteotomy for correction of genu varum is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The law and regulations governing the 
evaluation of the disability is the same regardless of how 
the issue has been phrased.  It also appears that the Court 
has not provided a substitute name for the issue.  In 
reaching the determination, the Board has considered whether 
staged ratings should be assigned.  We conclude staged 
ratings are not appropriate in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a 0 percent evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5260 (1998).  Under Diagnostic 
Code 5261, extension of the leg limited to 5 degrees warrants 
a 0 percent evaluation; extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5261 (1998).  
Genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight bearing objectively demonstrated) 
warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5263 (1998).  

I.  In Service

The veteran first complained of pain in his right leg in 
March 1989.  Objective findings were no scarring, no 
deformities, and a positive range of motion with the right 
leg.  Edema, erythema and pain with palpitation were not 
found.  The leg examination was negative.  The assessment was 
related knee pain contusion to the right tibia or fractured 
right tibia (rule out stress fracture to the right tibia).  

Radiology report, of the veteran's right tibia, dated March 
1989, showed a short segment of cortical indistinctness on 
the medial aspect of the proximal third of the tibia.  It did 
not have the typical appearance of recent periosteal 
reaction.  The examiner thought it was a stress reaction or 
an old healed stress fracture most likely.  

The veteran did not complain of knee pain between 1989 and 
1993.  

In September 1993 the veteran complained of pain in both 
knees for two weeks.  He reported that his knees had been 
popping for three weeks.  Objective findings were edema 
without erythema noted bilaterally in the veteran's knees.  A 
full range of motion with crepitus was also noted 
bilaterally.  Tenderness upon palpitation with infusion was 
noted in both knees.  Drawer and McMurray's tests revealed 
crepitus but no other abnormalities.  The assessment was 
patella femoral syndrome (PFS).  

Between September 1993 and November 1994 the veteran was seen 
many times for follow-up on the bilateral patella femoral 
syndrome (PFS).  

The November 1994 Medical Board final diagnosis was bilateral 
symptomatic genu varum.  Examination of both knees showed 
significant genu varum with a mild tibial bow.  There was no 
effusion present.  The veteran's range of motion was from 0 
to 135 degrees.  There was negative Lachman's, pivot shift 
and flexion rotation drawer.  He had some diffuse medial 
joint line tenderness and some positive patellofemoral 
crepitus and a mildly positive quadriceps inhibition test.  

The MRI was negative and a bone scan likewise was 
unremarkable.  Merchant views showed no significant patellar 
subluxation.  Leg alignment views showed moderate to severe 
genu varum with the weight-bearing axis falling in the medial 
aspect of the medial joint.  The veteran had approximately an 
8-cm intercondylar distance.  

It was the opinion of the Medical Board that the veteran was 
not fit for full duty but was fit for a period of limited 
duty.  The Medical Board recommended that the veteran be 
place on a six month limited duty status.  He was to refrain 
from any prolonged standing, walking, climbing stairs, 
ladders, filed exercises, physical fitness testing, or 
deployment.  Surgical options were discussed with the veteran 
and possible surgical intervention with leg alignment surgery 
was contemplated.  It was foreseen that the veteran would 
return to full duty status at the termination of his six 
month limited duty.  

The final diagnosis was bilateral symptomatic genu varum, did 
not exist prior to entrance.  Assignment to duty with the 
above limitations would not aggravate the veteran's 
condition.  The veteran would be re-evaluated at the end of 
four months.  

In March 1995 the veteran was seen for bilateral medial knee 
pain.  Physical examination of the right knee showed 
significant genu varum with approximately a 5-degree femoral 
tibial angle and 8 cm of intercondylar distance.  His range 
of motion was from 0 to 130 degrees and his knee was stable 
to Lachman, pivot shift, flexion, rotation, drawer and varus 
valgus stresses at 0 to 30 degrees.  The veteran had diffuse 
tenderness over the medial joint line with no lateral 
tenderness.  His neurovascular examination was intact 
distally with good pulses, capillary refill, and volume to 
volume ratio motor control.  

The veteran's left knee showed the same examination as the 
right with slight decreased tenderness in the medial 
compartments compared to the opposite knee.  X-rays showed 
the above mentioned abnormal femoral tibial angle but no 
significant joint space narrowing in the medial compartments.  
The diagnosis was bilateral genu varum with medial arthrosis, 
right leg greater than the left.  

Right high tibial osteotomy and arthroscopy of the right knee 
was performed in March 1995.  The preoperative and the 
postoperative diagnosis were congenital genu varum right knee 
with medial compartment arthrosis.  Postoperatively, the 
veteran did well.  He was placed in a cylinder cast prior to 
discharge and was ambulatory with crutches and weight bearing 
as tolerated.  He was discharge to 30 days convalescent 
leave.  

Between March 1995 and September 1995 the veteran continued 
to complain of bilateral knee pain.  

Left high tibial osteotomy was performed in September 1995.  
The preoperative and postoperative diagnosis was left 
tenovarous with medial knee pain status post right high 
tibial osteotomy.  No complications were noted.  The veteran 
had a windswept deformity with medial left knee pain.  He had 
a full range of motion with no effusion.  X-rays showed 4 
degrees of varus on the left knee and two-leg weight bearing 
showed 13 degrees of valgus.  Following the procedure the 
veteran was placed in a cylinder cast.  Overall alignment of 
the leg appeared to be in 9 degrees of the valgus in full 
extension.  Intraoperative X-rays revealed the satisfactory 
alignment of the osteotomy.  

Between September 1995 and the veteran's separation 
examination in September 1996 he was seen many times for 
bilateral knee pain.  During this period his knees were X-
rayed and he received physical therapy.  The veteran was 
place on limited duty in March 1996.  

On the separation examination report, dated September 1996, 
the veteran's lower extremities were abnormal.  A 9-cm linear 
scar laterally was noted on the right knee and a 10-cm linear 
scar laterally was noted on the left knee.  There was a 
decrease in the veteran's bilateral knee range of motion; he 
was unable to squat.  The veteran reported bilateral high 
tibia osteotomy and decreased musculature to thighs.  A right 
knee arthroscopy and right high tibia osteotomy and left knee 
high tibia osteotomy was noted in addition to bilateral 
patellar femoral syndrome and bilateral genu varum.  

II.  After Service 

At the VA joints examination, dated October 1996, the veteran 
stated that he had bilateral knee pain with popping and 
crepitance.  He denied dislocation, swelling and weakness.  
He claimed that the pain was worse with weather changes and 
that his knees were better before the surgery.  He was able 
to work.  The examiner noted that there were no signs of 
abnormality in the joints at the time of the examination.  
Tenderness and swelling were also absent.  The veteran 
claimed that lifting caused problems with his knees.  

Examination of the veteran's knees revealed an 8-cm scar on 
the lateral side of the right knee and a 9-cm scar on the 
lateral side of the left knee.  There was no swelling in 
either knee.  No tenderness with palpitation and no 
crepitance were found upon examination.  The veteran was able 
to walk and stand normally with both knees together.  He was 
able to walk on his heels and toes and had some difficulty 
squatting down due to complained of pain in his knees.  When 
lying on the examination table, his right knee, at a 0-degree 
angle, he was able to flex the right knee back to 55 degrees.  
His left knee flexed back to 50 degrees. 

The diagnosis was bilateral high tibial osteotomies for 
congenital genu varum with medial arthrosis, right greater 
than left.  

Radiology report, dated October 1996, showed large orthopedic 
staples in the lateral tibial condyle bilaterally.  There was 
a small osteochondroma off the posterior margin of the left 
tibial medial condyle.  The cortical margins were intact and 
the osseous density was satisfactory.  There was slight 
narrowing of the knee joint space bilaterally.  The 
impressions were orthopedic staples in the medial condyle of 
the right and left femur; a small osteochondroma off the left 
tibial medial condyle.  

The VA joints examination report, dated December 1997, 
revealed that the veteran's gait was very slightly awkward.  
However, he was able to do heel, toe, tandem walking with 
ease and he was able to do a full squat and stand up by 
placing one hand on the edge of the utility table.  There was 
no popping or crepitation.  

The knees measured 14-1/8 inches in circumference.  Lateral 
to the left knee there was a 4-inch vertical operative scar 
well healed, non-symptomatic.  There was no redness, 
inflammation or any fluid accumulation.  On the left knee 
there was a lateral angulation of 7 degrees.  Range of 
mobility otherwise was flexion 140 degrees and extension to 0 
degrees.  There was no subluxation, lateral instability or 
loose motion.  It appeared that the osteotomy healed very 
solidly.  

On the right knee, there was no redness, tenderness, fluid 
accumulation or other change, with this exception.  The 
veteran had a 12-degree lateral angulation of the right knee.  
There was no dislocation, subluxation or instability.  The 
range of mobility of the right knee was flexion to 140 
degrees, extension to 0 degrees.  

The diagnoses were status postoperative proximal tibial 
osteotomy of the left knee for correction of genu varum with 
a residual of 7 degrees lateral angulation and complaints of 
minor to moderate pain after standing or working on his feet 
for several hours; and status postoperative right proximal 
tibial osteotomy for correction of genu varum with a residual 
of 12 degrees of lateral angulation and recurring pain 
varying from very minor to moderate in degree depending on 
the time on his feet or degree of exertion.  

The examiner commented that this otherwise very healthy young 
veteran said he failed to handle the requirements of working 
in a manufacturing plant where most of the work was performed 
on is feet, and he was likewise unable to hold out as a truck 
driver for delivery work.  The veteran's disability was 
moderate based upon the degree of pain following exercise 
exertion and work on his feet.  The examiner was unable to 
arrive at any distinct estimate of any impairment of range of 
mobility.  It was not the range of mobility that was giving 
him trouble.  It was his perception of pain.  X-rays showed 
no changes except the surgical staples.  

Radiology report, dated December 1997, revealed metal staples 
in the lateral tibial condyle of the right knee.  The 
cortical margins were intact and the osseous density was 
satisfactory.  The joint space was adequately preserved.  
There were three staples in the lateral tibial condyle of the 
left knee.  The cortical margins were intact and the osseous 
density was satisfactory.  The knee joint space was 
adequately preserved.  The impression was orthopedic staples 
in the lateral condyle of the right and left tibia.  
Otherwise, the right and left knees were within satisfactory 
limits.  

III.  Analysis

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for bilateral post-operative proximal 
tibial osteotomy for correction of genu varum.  The Board 
notes that when the RO granted the 10 percent evaluation, it 
granted it based upon the veteran's pain on activity.  See 38 
C.F.R. § 4.59 (1998).  The veteran however, consistently 
reported pain upon activity, which is why a 10 percent 
evaluation was assigned to the service-connected bilateral 
post-operative proximal tibial osteotomy for correction of 
genu varum.  Periarticular pathology productive of painful 
motion is entitled to a compensable evaluation.  38 C.F.R. § 
4.59.  

The evidence does not warrant an evaluation greater than 10 
percent either due to actual limitation of motion or the 
functional equivalent of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although the veteran has 
alleged that he has significant right and left knee 
impairment, such allegations have not been substantiated by 
the medical evidence.  In service the veteran's range of 
motion was from 0 degrees to 135 degrees.  He had some 
diffuse medial joint tenderness and some positive 
patellofemoral crepitus.  On the separation examination there 
was a decrease in the veteran's bilateral knee range of 
motion; he was unable to squat.  At the time of the October 
1996, VA examination, the VA examiner reported that the 
veteran was able to walk and stand normally.  He was able to 
walk on his heels and toes and had some difficulty squatting 
down due to complained of pain in his knees.  At the time of 
the December 1997 examination, the VA examiner found the 
veteran's gait was very slightly awkward.  However, he was 
able to do heel, toe tandem walking with ease and was able to 
do a full squat and stand up by placing one hand on the edge 
of the utility table.  

The VA examiner reported that there was no instability, 
weakness, tenderness, abnormal movement, or increased 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45.  The final 
determination was that there was no loss of motion or 
function of the either knee, which establishes that the 
veteran's bilateral post-operative proximal tibial osteotomy 
for correction of genu varum is no more than 10 percent 
disabling.  See 38 C.F.R. § 4.59.

The veteran is competent to report his symptoms; however, to 
the extent that he has described pain and functional 
impairment, the medical findings do not support his 
contentions for an evaluation in excess of 10 percent.  The 
veteran has alleged that he deserves a higher evaluation for 
his bilateral post-operative proximal tibial osteotomy for 
correction of genu varum due to the pain and trouble he is 
having with it.  The 10 percent evaluation contemplates the 
pain he has with activity.  The VA examiner noted that the 
veteran had no loss of function and no loss of range of 
motion.  The Board attaches far greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  An evaluation in excess of 10 
percent for bilateral post-operative proximal tibial 
osteotomy for correction of genu varum is not warranted.  To 
this extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 1991).

The Board has considered evaluating the veteran's disability 
under other diagnostic codes related to the knee.  Here, the 
veteran has pain without instability, subluxation, limitation 
of motion, or other functional impairment.  Thus, evaluations 
under diagnostic codes 5257 or 5262 would not be warranted, 
as the veteran does not have requisite manifestations.  
Ankylosis of the knees was not noted; therefore an evaluation 
under diagnostic code 5256 is not warranted.  As there is no 
evidence of semilunar or dislocated cartilage with frequent 
episodes of "locking", pain or effusion into the joint, 
evaluation under diagnostic code 5258 is not warranted.  
38 C.F.R. § 4.71(a) (1998).


ORDER

An increased evaluation for right knee post-operative 
proximal tibial osteotomy for correction of genu varum is 
denied.  An increased evaluation for left knee post-operative 
proximal tibial osteotomy for correction of genu varum is 
denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

